SUPPLEMENT DATED MARCH 30, 2015 to PROSPECTUSES DATED APRIL 30, 2010 FOR KEYPORT CHARTER AND KEYPORT LATITUDE PROSPECTUS DATED APRIL 30, 2004 FOR KEYPORT VISTA PROSPECTUS DATED DECEMBER 31, 2003 FOR KEYPORT OPTIMA ISSUED BY DELAWARE LIFE INSURANCE COMPANY KEYPORT VARIABLE ACCOUNT A On March 19, 2015, shareholders approved the reorganization of the MFS® Investors Growth Stock Series into the MFS® Massachusetts Investors Growth Stock Portfolio after the close of business on March 27, 2015. MFS® Investors Growth Stock Series is no longer available for investment and all references to the fund are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Keyport (US)3/2015
